Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s arguments/remarks received on May 12, 2022.
3.	Claims 1-20 are pending in this application.
Response to Arguments
4.	Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. 
5.	Applicant contends that “Kadambala and Chen fail to disclose each sensing pixel comprising a microlens covering a one-dimensional series of photodiodes having n photodiodes, n is integer larger than two, as recited in claim 1”
	Examiner respectfully disagrees. The independent claim 1 requires the following:
 “an optical system comprising: an imaging lens for imaging an object to an image; and a sensing pixel array for detecting lights from the object, wherein each light passes different part of the imaging lens toward the image; wherein the sensing pixel array comprises a first sensing pixel and a second sensing pixel, each sensing pixel comprising a microlens covering a one-dimensional series of photodiodes having n photodiodes, n is integer larger than two; wherein a photodiode at an end of the one-dimensional series of photodiodes of the first sensing pixel detects a first light from the object toward the image, and a photodiode at an opposite end of the one-dimensional series of photodiodes of the second sensing pixel detects a second light from the object toward the image; wherein the first light and the second light pass opposite parts of the imaging lens; and wherein positions of the first sensing pixel and the second sensing pixel are used to determine a distance of the object to the imaging lens”.
	Kadambala discloses a camera image sensor 100 comprising a lens 110 and a pixel array 200 as shown in Figs. 2A-2F. Further on, the pixel array captures a frame of the subject 105. A plurality of rays of light 175 may travel from a subject 105(an apple as an example in Figs. 1A-1C through a lens 110 that focuses the scene with the subject 105 onto the image sensor. Each of the rays of light 175 passes a different part of the lens 110 toward the image. Focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor. The two pixels from a left and right pair of focus pixels may both be in the same row and/or same column of the pixel array, may be in a different row and/or different column, or some combination thereof.  Further on, as shown in the figures 2A-2B, 2E and 3A, a single pixel of the pixel array of the image sensor is presented. The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A. Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. As shown from the images, a microlens  covers the pair of photodiodes of a single focus pixel. [See Kadambala: Figs. 1A-1C, 2A-2F and par. 0053-0054, 0056-0058, 0061-0077].
	The Office relied on Chen for the teaching of using a microlens covering a one-dimensional series of 3 or more photodiodes in cameras and imaging sensors. More specifically, Chen discloses an image sensor 600 including an array of pixel cells 602 including Multi-photodiode (multi-PD) pixel cell 602a (hereinafter, pixel cell 602a).  Pixel cell 602a can include a plurality of photodiodes 612 including, for example, photodiodes 612a, 612b, 612c, and 612d, and one or more charge sensing units 614.  The plurality of photodiodes 612 can convert different components of incident light to charge.  For example, photodiode 612a-612c can correspond to different visible light channels, in which photodiode 612a can convert a visible blue component (e.g., a wavelength range of 450-490 nanometers (nm)) to charge Photodiode 612b can convert a visible green component (e.g., a wavelength range of 520-560 nm) to charge. Photodiode 612c can convert a visible red component (e.g., a wavelength range of 635-700 nm) to charge. Moreover, photodiode 612d can convert an infra-red component (e.g., 700-1000 nm) to charge. Each of the one or more charge sensing units 614 can include a charge storage device and a buffer to convert the charge generated by photodiodes 612a-612d to voltages, which can be quantized into digital values. The digital values generated from photodiodes 612a-612c can represent the different visible light components of a pixel, and each can be used for 2D sensing in a particular visible light channel. Moreover, the digital value generated from photodiode 612d can represent the infra-red light component of the same pixel and can be used for 3D sensing. Although FIG. 6 shows that pixel cell 602a includes four photodiodes, it is understood that the pixel cell can include a different number of photodiodes (e.g., two, three, etc.). Also, image sensor 600 includes a camera lens 840 and a plurality of microlenses 850.  Camera lens 840 is overlaid on plurality of microlenses 850 along the second axis to form a lens stack.  Camera lens 840 can receive incident light 870 from a plurality of spots 860 of a scene and refract the incident light towards each microlens 850.  Each microlens 850 is overlaid on a filter array 830 (and pixel cell 602) along the second axis and can refract incident light of a spot towards each photodiode of the pixel cell 602 under the filter array 830.  For example, as shown in FIG. 8A, microlens 850a can receive incident light 870a from a spot 860a via camera lens 840 and project incident light 870a towards each photodiode 612 of pixel cell 602a. [See Chen: at least  Figs. 6, 8A-8B, par. 0052, 0090-0093, 0097-0100].
Thus, in Chen, the image sensor 600 including an array of pixel cells 602 including Multi-photodiode (multi-PD) pixel cell 602a (hereinafter, pixel cell 602a). Although FIG. 6 shows that pixel cell 602a includes four photodiodes in a row. However, Chen also discloses that the pixel cell can include a different number of photodiodes (e.g., two, three, etc.). For example, the pixel cell can include 3 photodiodes, etc. Further on, Chen discloses the use of a microlens overlaying or covering a pixel cell 602.  
	Accordingly, the Office stands the position that the cited prior art of record meet with the contended limitations.
6.	With regards to independent claim 9, Applicant contends that “Kadambala and Lansel fail to disclose a mask at an optical axis of the optical system blocking lights from the object passing central part of the imaging lens toward the image”, as recited in claim 9.”
	Examiner respectfully disagrees. The limitation requires “a mask at an optical axis of the optical system blocking lights from the object passing central part of the imaging lens toward the image”.
	Kadambala discloses a camera image sensor 100 comprising a lens 110 and a pixel array 200 as shown in Figs. 2A-2F. Further on, the pixel array captures a frame of the subject 105. A plurality of rays of light 175 may travel from a subject 105(an apple as an example in Figs. 1A-1C through a lens 110 that focuses the scene with the subject 105 onto the image sensor. Each of the rays of light 175 passes a different part of the lens 110 toward the image. Focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor. The two pixels from a left and right pair of focus pixels may both be in the same row and/or same column of the pixel array, may be in a different row and/or different column, or some combination thereof.  Further on, as shown in the figures 2A-2B, 2E and 3A, a single pixel of the pixel array of the image sensor is presented. The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A. Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. [See Kadambala: Figs. 1A-1C, 2A-2F and par. 0053-0054, 0056-0058, 0061-0077].
One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth. The mask 202A and mask 202B each limit how much light reaches and strikes the underlying focus pixel photodiode from a particular direction, and are disposed over two different focus pixel diodes in an opposite direction to produce a pair of left and right images.  For example, the mask 202A is disposed over a left side of a first focus pixel, leaving the right side of that first focus pixel to receive light entering from the right side (the right image).  The mask 202B is disposed over a right side of a second focus pixel, leaving the left side of that second focus pixel to receive light entering from the left side (the left image). Because the two focus pixels are both illustrated as half-covered by the masks 220, their focus photodiodes effectively receive 50% of the light that an imaging photodiode (which would not be covered by a mask) in the same location on the pixel array would receive [See Kadambala: at least Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102].
Thus, in Kadambala, the mask 220 is configured to be at an optical axis of the optical system to block 50% of the light but also including among other parts, the central part of the lens.
The Office relied on Lansel for the teaching of the use of a mask to block light from the object passing through the central part of a lens toward the image.  More specifically, Lansel discloses an image sensor that uses light masks for depth sensing pixels. In some embodiments these masks block light from the central region of the physical aperture--for example, the center of the large depth sensing micro-lens.  Such a light mask 630 is shown in FIGS. 6A & 6B, where a cross-shaped mask is centered on the large depth sensing micro-lens.  As a result, the effective apertures for the depth sensing pixels decrease in size and are more distant from each other. For depth sensing pixels the light mask may be designed to balance the following goals: (1) small area of effective apertures to increase the depth of field of the depth sensing pixels; (2) large distance between the effective areas to increase the disparity by blocking light that comes from the center of the physical aperture; and (3) similar overall sensitivity of all pixels in the sensor to most effectively use the dynamic range of the sensor by having a large signal to noise ratio without saturation.  For traditional pixels the light mask may be designed to balance the following goals: (a) effective aperture to achieve the desired depth of field; and (b) similar overall sensitivity of all pixels in the sensor [See Lansel: at least Figs. 6A-7 and par. 0044].
 Therefore, Lansel discloses the use of a light mask configured to be at an optical axis of the optical system to block incoming light from the object passing through the central part of the lens toward the image.
Accordingly, the Office stands the position that the cited prior art of record meet with the contended limitations.
	All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KADAMBALA et al.(US 2021/0067703 A1)(hereinafter Kadambala) in view of CHEN et al. (US 2020/0075652 A1)(hereinafter Chen).
	Regarding claim 1, Kadambala discloses an optical system [See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding camera system] comprising:
 an imaging lens for imaging an object to an image[See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding lens 110. Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor.]; and 
a sensing pixel array for detecting lights from the object[See Figs. 2A-2F and par. 0053, 0061-0076,  regarding An image sensor of a camera system may include an array of pixels, such as the pixel array 200 of FIG. 2A, the pixel array 230 of Fig. 2C, pixel array 240 of Fig. 2D, the pixel array 250 of Fig. 2E or the pixel array 260 of Fig. 2F. The pixel array captures a frame of the subject 105.],
wherein each light passes different part of the imaging lens toward the image[See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor. (Each of the rays of light 175 passes a different part of the lens 110 toward the image)]; 
wherein the sensing pixel array comprises a first sensing pixel and a second sensing pixel [See Figs. 2A-2F and par. 0053, 0061-0076,  regarding focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor.  The pixel array 200 of FIG. 2A is illustrated with two pixels that are used for phase detection auto focus (PDAF), which are referred to herein as focus pixels, but may alternately be referred to as PDAF pixels or phase detection (PD) pixels…The two pixels from a left and right pair of focus pixels may both be in the same row and/or same column of the pixel array, may be in a different row and/or different column, or some combination thereof.], 
each sensing pixel comprising a microlens covering a one-dimensional series of photodiodes having n photodiodes [See Figs. 2A-2B, 2E and 3A and par. 0062, 0071-0073, 0077  regarding a single pixel of a pixel array of an image sensor.  The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A…Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series].
Kadambala does not explicitly disclose a microlens covering a one-dimensional series of photodiodes having n photodiodes, n is integer larger than two.
However, the use of a microlens covering a one-dimensional series of 3 or more photodiodes in cameras and imaging sensors was well known in the art at the time of the invention was filed as evident from the teaching of Chen [See at least  Figs. 6, 8A-8B, par. 0052, 0090-0093, 0097-0100 regarding As shown in FIG. 6, image sensor 600 may include an array of pixel cells 602 including Multi-photodiode (multi-PD) pixel cell 602a (hereinafter, pixel cell 602a).  Pixel cell 602a can include a plurality of photodiodes 612 including, for example, photodiodes 612a, 612b, 612c, and 612d, and one or more charge sensing units 614.  The plurality of photodiodes 612 can convert different components of incident light to charge.  For example, photodiode 612a-612c can correspond to different visible light channels, in which photodiode 612a can convert a visible blue component (e.g., a wavelength range of 450-490 nanometers (nm)) to charge... Further, image sensor 600 includes a camera lens 840 and a plurality of microlenses 850.  Camera lens 840 is overlaid on plurality of microlenses 850 along the second axis to form a lens stack.  Camera lens 840 can receive incident light 870 from a plurality of spots 860 of a scene and refract the incident light towards each microlens 850.  Each microlens 850 is overlaid on a filter array 830 (and pixel cell 602) along the second axis and can refract incident light of a spot towards each photodiode of the pixel cell 602 under the filter array 830.  For example, as shown in FIG. 8A, microlens 850a can receive incident light 870a from a spot 860a via camera lens 840 and project incident light 870a towards each photodiode 612 of pixel cell 602a.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala with Chen teachings to include “a microlens covering a one-dimensional series of photodiodes having n photodiodes, n is integer larger than two” because this combination has the advantage of alternate pixel configuration of the photodiodes for providing light sensing capabilities to the image sensor[See Chen: at least  Figs. 6, 8A-8B, par. 0002-0004, 0052, 0090-0093, 0097-0100].
Further on, when combined Kadambala and Chen teach or suggest wherein a photodiode at an end of the one-dimensional series of photodiodes of the first sensing pixel detects a first light from the object toward the image, and a photodiode at an opposite end of the one-dimensional series of photodiodes of the second sensing pixel detects a second light from the object toward the image; wherein the first light and the second light pass opposite parts of the imaging lens[See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0058, 0061-0076 regarding Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor (not pictured in its entirety), where the image sensor includes the focus photodiode 125A and the focus photodiode 125B, which correspond to focus pixels.  The focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor.  In some cases, the light rays 175 may travel through a microlens 120 before falling on the focus photodiode 125A and the focus photodiode 125B.  When the camera system 100 is in the "in focus" state 150 of FIG. 1A, the rays of light 175 may ultimately converge at a plane that corresponds to the position of the focus photodiode 125A and the focus photodiode 125B…(thus, each photodiode of each of the pixels detects light from the object coming from opposite parts of the imaging lens as shown in the figures). See Chen: at least  Figs. 6, 8A-9B, par. 0052, 0090-0093, 0097-0104 regarding As shown in FIG. 6, image sensor 600 may include an array of pixel cells 602 including Multi-photodiode (multi-PD) pixel cell 602a (hereinafter, pixel cell 602a).  Pixel cell 602a can include a plurality of photodiodes 612 including, for example, photodiodes 612a, 612b, 612c, and 612d, and one or more charge sensing units 614.  The plurality of photodiodes 612 can convert different components of incident light to charge.  For example, photodiode 612a-612c can correspond to different visible light channels, in which photodiode 612a can convert a visible blue component (e.g., a wavelength range of 450-490 nanometers (nm)) to charge... Camera lens 840 can receive incident light 870 from a plurality of spots 860 of a scene and refract the incident light towards each microlens 850.  Each microlens 850 is overlaid on a filter array 830 (and pixel cell 602) along the second axis and can refract incident light of a spot towards each photodiode of the pixel cell 602 under the filter array 830.  For example, as shown in FIG. 8A, microlens 850a can receive incident light 870a from a spot 860a via camera lens 840 and project incident light 870a towards each photodiode 612 of pixel cell 602a. Moreover, microlens 850b can receive incident light 870b from a spot 860b via camera lens 840 and project incident light 870b towards each photodiode 612 of pixel cell 602b…Also Figs. 9A and 9B show different arrangements of the camera lens 840 and how the light passing through opposite parts of the camera lens 840 is directed to each photodiode 612.]; and
wherein positions of the first sensing pixel and the second sensing pixel are used to determine a distance of the object to the imaging lens[See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding The camera system 100, or a computing system therein, may determine a distance and direction of adjusting the position of the lens 100 to bring the image into focus based on one or more phase disparity values calculated as differences between data from two focus photodiodes that receive light from different directions, such as focus photodiodes 125A and 125B.  The direction of movement of the lens 110 may correspond to a direction in which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or whether the phase disparity is positive or negative.  The distance of movement of the lens 110 may correspond to a degree or amount to which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or the absolute value of the phase disparity…One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth… See Chen: at least Figs. 6, 8A-9B, par. 0046- 0052, 0060, 0090-0093, 0097-0104 regarding A pixel cell array can be used to generate information of a scene.  In some examples, a subset (e.g., a first set) of the pixel cells within the array can be used to perform 2D sensing of the scene, and another subset (e.g., a second set) of the pixel cells within the array can be used to perform 3D sensing of the scene… To reconstruct a scene, a subset of pixel cells within a pixel cell array can perform 3D sensing to, for example, identify a set of physical objects in the environment and determine the distances between the physical objects and the user…].
Regarding claim 2, Kadambala and Chen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala and Chen teach or suggest wherein each of the first and second sensing pixels comprises the microlens covering a two-dimensional array of photodiodes having nxn photodiodes, n is integer larger than two, and wherein the two-dimensional array of photodiodes having nxn photodiodes includes the one-dimensional series of photodiodes having n photodiodes [See Kadambala: Figs. 2A-2F and 3A and par. 0062, 0071-0077  regarding a single pixel of a pixel array of an image sensor.  The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A…Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR…(A configuration of n x n photodiodes is suggested by Kadambala). See Chen: at least  Figs. 6, 8A-8B, par. 0052, 0090-0093, 0097-0100 regarding As shown in FIG. 6, image sensor 600 may include an array of pixel cells 602 including Multi-photodiode (multi-PD) pixel cell 602a (hereinafter, pixel cell 602a).  Pixel cell 602a can include a plurality of photodiodes 612 including, for example, photodiodes 612a, 612b, 612c, and 612d, and one or more charge sensing units 614.  The plurality of photodiodes 612 can convert different components of incident light to charge.  For example, photodiode 612a-612c can correspond to different visible light channels, in which photodiode 612a can convert a visible blue component (e.g., a wavelength range of 450-490 nanometers (nm)) to charge... Further, image sensor 600 includes a camera lens 840 and a plurality of microlenses 850.  Camera lens 840 is overlaid on plurality of microlenses 850 along the second axis to form a lens stack.  Camera lens 840 can receive incident light 870 from a plurality of spots 860 of a scene and refract the incident light towards each microlens 850.  Each microlens 850 is overlaid on a filter array 830 (and pixel cell 602) along the second axis and can refract incident light of a spot towards each photodiode of the pixel cell 602 under the filter array 830.  For example, as shown in FIG. 8A, microlens 850a can receive incident light 870a from a spot 860a via camera lens 840 and project incident light 870a towards each photodiode 612 of pixel cell 602a. Although FIG. 6 shows that pixel cell 602a includes four photodiodes, it is understood that the pixel cell can include a different number of photodiodes (e.g., two, three, etc.)… (Configuration of n photodiodes where n is larger than two is suggested by Chen)].  
Regarding claim 3, Kadambala and Chen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala and Chen teach or suggest wherein positions of the first sensing pixel and the second sensing pixel are determined by a correlation of a right image and a left image, wherein the right image comprises the first light detected by the photodiode at the end of the one-dimensional series of photodiodes of the first sensing pixel, and the left image comprises the second light detected by the photodiode at the opposite end of the one-dimensional series of photodiodes of the second sensing pixel[See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding The camera system 100, or a computing system therein, may determine a distance and direction of adjusting the position of the lens 100 to bring the image into focus based on one or more phase disparity values calculated as differences between data from two focus photodiodes that receive light from different directions, such as focus photodiodes 125A and 125B.  The direction of movement of the lens 110 may correspond to a direction in which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or whether the phase disparity is positive or negative.  The distance of movement of the lens 110 may correspond to a degree or amount to which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or the absolute value of the phase disparity…One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth… The mask 202A and mask 202B each limit how much light reaches and strikes the underlying focus pixel photodiode from a particular direction, and are disposed over two different focus pixel diodes in an opposite direction to produce a pair of left and right images.  For example, the mask 202A is disposed over a left side of a first focus pixel, leaving the right side of that first focus pixel to receive light entering from the right side (the right image).  The mask 202B is disposed over a right side of a second focus pixel, leaving the left side of that second focus pixel to receive light entering from the left side (the left image)…   See Chen: at least Figs. 6, 8A-9B, par. 0046- 0052, 0060, 0090-0093, 0097-0104 regarding A pixel cell array can be used to generate information of a scene.  In some examples, a subset (e.g., a first set) of the pixel cells within the array can be used to perform 2D sensing of the scene, and another subset (e.g., a second set) of the pixel cells within the array can be used to perform 3D sensing of the scene… To reconstruct a scene, a subset of pixel cells within a pixel cell array can perform 3D sensing to, for example, identify a set of physical objects in the environment and determine the distances between the physical objects and the user… In the example of FIG. 9A, having filter surface 901 at a conjugate position with respect to exit pupil 902 can ensure that crossing point 930, which marks a region where light 904 coming from the left of principle axis 908 (e.g., light 904a) and from the right of principle axis 908 (e.g., light 904b) intercept, is within microlens 850a rather than in filter array 830a.  Such arrangements can reduce optical crosstalk between filter elements of filter array 830a.  Specifically, light 904a is meant to enter and be filtered by filter element 832b and to be detected by photodiode 612b, whereas light 904b is meant to enter and be filtered by filter element 832a and to be detected by photodiode 612a.  By having crossing point 930 above filter array 830a, light 940a can be prevented from entering filter element 832a and leaking into photodiode 612a as optical crosstalk whereas light 940b can be prevented from entering filter element 932b and leaking into photodiode 612b as optical crosstalk…].
 Regarding claim 4, Kadambala and Chen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Chen teach or suggest wherein n is 3[See Chen: at least  Figs. 6, 8A-8B, par. 0052, 0090-0093, 0097-0100 regarding As shown in FIG. 6, image sensor 600 may include an array of pixel cells 602 including Multi-photodiode (multi-PD) pixel cell 602a (hereinafter, pixel cell 602a).  Pixel cell 602a can include a plurality of photodiodes 612 including, for example, photodiodes 612a, 612b, 612c, and 612d, and one or more charge sensing units 614.  The plurality of photodiodes 612 can convert different components of incident light to charge.  For example, photodiode 612a-612c can correspond to different visible light channels, in which photodiode 612a can convert a visible blue component (e.g., a wavelength range of 450-490 nanometers (nm)) to charge... Further, image sensor 600 includes a camera lens 840 and a plurality of microlenses 850.  Camera lens 840 is overlaid on plurality of microlenses 850 along the second axis to form a lens stack.  Camera lens 840 can receive incident light 870 from a plurality of spots 860 of a scene and refract the incident light towards each microlens 850.  Each microlens 850 is overlaid on a filter array 830 (and pixel cell 602) along the second axis and can refract incident light of a spot towards each photodiode of the pixel cell 602 under the filter array 830.  For example, as shown in FIG. 8A, microlens 850a can receive incident light 870a from a spot 860a via camera lens 840 and project incident light 870a towards each photodiode 612 of pixel cell 602a. Although FIG. 6 shows that pixel cell 602a includes four photodiodes, it is understood that the pixel cell can include a different number of photodiodes (e.g., two, three, etc.)… (Configuration of n photodiodes where n can be three is suggested by Chen)].  
Regarding claim 5, Kadambala and Chen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala and Chen teach or suggest wherein photodiodes of the one-dimensional series of photodiodes having n photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the one-dimensional series of photodiodes having n photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is same as the second color[See Kadambala: at least Figs. 1A-2F  and par. 0061-0070 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue…See Chen: 0042, 0044, 0092-0094 regarding An image sensor may include an optical filter array to allow visible light of different optical wavelength ranges and colors (e.g., red, green, and blue colors) to a first set of pixel cells assigned for 2D sensing, and invisible light to a second set of pixel cells assigned for 3D sensing. An image pixel value can be generated based on the outputs from multiple pixel cells configured to sense different color components of the visible light (e.g., red, green, and blue colors)…].
Regarding claim 6, Kadambala and Chen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala and Chen teach or suggest wherein photodiodes of the one-dimensional series of photodiodes having n photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the one-dimensional series of photodiodes having n photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is different from the second color[See Kadambala: at least Figs. 1A-2F  and par. 0061-0070 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue…See Chen: 0042, 0044, 0092-0094 regarding An image sensor may include an optical filter array to allow visible light of different optical wavelength ranges and colors (e.g., red, green, and blue colors) to a first set of pixel cells assigned for 2D sensing, and invisible light to a second set of pixel cells assigned for 3D sensing. An image pixel value can be generated based on the outputs from multiple pixel cells configured to sense different color components of the visible light (e.g., red, green, and blue colors)…].  
Regarding claim 7, Kadambala and Chen teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala and Chen teach or suggest wherein photodiodes of the two-dimensional array of photodiodes having nxn photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the two-dimensional array of photodiodes having nxn photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is same as the second color[See Kadambala: at least Figs. 1A-2F, 3A  and par. 0061-0077 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue… Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR… …(A configuration of n x n photodiodes is suggested by Kadambala)  See Chen: at least  Figs. 6, 8A-8B, par. 0042, 0044, 0052, 0090-0094, 0097-0100 regarding An image sensor may include an optical filter array to allow visible light of different optical wavelength ranges and colors (e.g., red, green, and blue colors) to a first set of pixel cells assigned for 2D sensing, and invisible light to a second set of pixel cells assigned for 3D sensing. An image pixel value can be generated based on the outputs from multiple pixel cells configured to sense different color components of the visible light (e.g., red, green, and blue colors)…]..  
Regarding claim 8, Kadambala and Chen teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala and Chen teach or suggest wherein photodiodes of the two-dimensional array of photodiodes having nxn photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the two-dimensional array of photodiodes having nxn photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is different from the second color See Kadambala: at least Figs. 1A-2F, 3A  and par. 0061-0077 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue… Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR… …(A configuration of n x n photodiodes is suggested by Kadambala)  See Chen: at least  Figs. 6, 8A-8B, par. 0042, 0044, 0052, 0090-0094, 0097-0100 regarding An image sensor may include an optical filter array to allow visible light of different optical wavelength ranges and colors (e.g., red, green, and blue colors) to a first set of pixel cells assigned for 2D sensing, and invisible light to a second set of pixel cells assigned for 3D sensing. An image pixel value can be generated based on the outputs from multiple pixel cells configured to sense different color components of the visible light (e.g., red, green, and blue colors)…]..  

9.	Claims 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KADAMBALA et al.(US 2021/0067703 A1)(hereinafter Kadambala) in view of Lansel(US 2015/0362698 A1)(hereinafter Lansel).
Regarding claim 9, Kadambala discloses an optical system [See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding camera system] comprising,
an imaging lens for imaging an object to an image[See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding lens 110. Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor.]; 
a sensing pixel array for detecting lights from the object passing the imaging lens toward the image[See Figs. 1A-2F and par. 0053-0054, 0056-0058, 0061-0076,  regarding An image sensor of a camera system may include an array of pixels, such as the pixel array 200 of FIG. 2A, the pixel array 230 of Fig. 2C, pixel array 240 of Fig. 2D, the pixel array 250 of Fig. 2E or the pixel array 260 of Fig. 2F. The pixel array captures a frame of the subject 105. Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor. (Each of the rays of light 175 passes a different part of the lens 110 toward the image)]; and
wherein the sensing pixel array comprises a first sensing pixel and a second sensing pixel[See Figs. 2A-2F and par. 0053, 0061-0076,  regarding focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor.  The pixel array 200 of FIG. 2A is illustrated with two pixels that are used for phase detection auto focus (PDAF), which are referred to herein as focus pixels, but may alternately be referred to as PDAF pixels or phase detection (PD) pixels…The two pixels from a left and right pair of focus pixels may both be in the same row and/or same column of the pixel array, may be in a different row and/or different column, or some combination thereof.], 
each sensing pixel comprising a microlens covering a pair of photodiodes[See Figs. 2A-2B and 3A and par. 0062, 0077  regarding a single pixel of a pixel array of an image sensor.  The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A…]; and
a mask at an optical axis of the optical system blocking lights from the object passing part of the imaging lens toward the image[See at least Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth… The mask 202A and mask 202B each limit how much light reaches and strikes the underlying focus pixel photodiode from a particular direction, and are disposed over two different focus pixel diodes in an opposite direction to produce a pair of left and right images.  For example, the mask 202A is disposed over a left side of a first focus pixel, leaving the right side of that first focus pixel to receive light entering from the right side (the right image).  The mask 202B is disposed over a right side of a second focus pixel, leaving the left side of that second focus pixel to receive light entering from the left side (the left image)…];
wherein a photodiode at a side of the pair of photodiodes of the first sensing pixel detects a first light from the object toward the image, and a photodiode at an opposite side of the pair of photodiodes of the second sensing pixel detects a second light from the object toward the image; wherein the first light and the second light pass opposite parts of the imaging lens [See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0058, 0061-0076 regarding Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor (not pictured in its entirety), where the image sensor includes the focus photodiode 125A and the focus photodiode 125B, which correspond to focus pixels.  The focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor.  In some cases, the light rays 175 may travel through a microlens 120 before falling on the focus photodiode 125A and the focus photodiode 125B.  When the camera system 100 is in the "in focus" state 150 of FIG. 1A, the rays of light 175 may ultimately converge at a plane that corresponds to the position of the focus photodiode 125A and the focus photodiode 125B…(thus, each photodiode of each of the pixels detects light from the object coming from opposite parts of the imaging lens as shown in the figures).];  and 
wherein positions of the first sensing pixel and the second sensing pixel are used to determine a distance of the object to the imaging lens[See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding The camera system 100, or a computing system therein, may determine a distance and direction of adjusting the position of the lens 100 to bring the image into focus based on one or more phase disparity values calculated as differences between data from two focus photodiodes that receive light from different directions, such as focus photodiodes 125A and 125B.  The direction of movement of the lens 110 may correspond to a direction in which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or whether the phase disparity is positive or negative.  The distance of movement of the lens 110 may correspond to a degree or amount to which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or the absolute value of the phase disparity…One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth…].  
 Kadambala does not explicitly disclose a mask at an optical axis of the optical system blocking lights from the object passing central part of the imaging lens toward the image.
However, the use of mask to block light from the object passing through the central part of a lens toward the image was well known in the art at the time of the invention was filed as evident from the teaching of Lansel[See at least Figs. 6A-7 and par. 0044 regarding  Additionally light masks can be used with depth sensing pixels.  In some embodiments these masks block light from the central region of the physical aperture--for example, the center of the large depth sensing micro-lens.  Such a light mask 630 is shown in FIGS. 6A & 6B, where a cross-shaped mask is centered on the large depth sensing micro-lens.  As a result, the effective apertures for the depth sensing pixels decrease in size and are more distant from each other…For depth sensing pixels the light mask may be designed to balance the following goals: (1) small area of effective apertures to increase the depth of field of the depth sensing pixels; (2) large distance between the effective areas to increase the disparity by blocking light that comes from the center of the physical aperture; and (3) similar overall sensitivity of all pixels in the sensor to most effectively use the dynamic range of the sensor by having a large signal to noise ratio without saturation.  For traditional pixels the light mask may be designed to balance the following goals: (a) effective aperture to achieve the desired depth of field; and (b) similar overall sensitivity of all pixels in the sensor…(This type of mask allows to block light coming through the center of the lens toward the image)].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala with Lansel teachings to include “a mask at an optical axis of the optical system blocking lights from the object passing central part of the imaging lens toward the image” because this combination has the advantage of an alternate mask configuration for blocking and allowing light to the image sensor[See Lansel: at least Figs. 6A-7 and par. 0044].
Regarding claim 10, Kadambala and Lansel teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein each of the first and second sensing pixels comprises the microlens covering a two-dimensional array of photodiodes having 2x2 photodiodes, and wherein the two-dimensional array of photodiodes having 2x2 photodiodes includes the pair of photodiodes [ See Kadambala: Figs. 2A-2F and 3A and par. 0062, 0071-0077  regarding a single pixel of a pixel array of an image sensor.  The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A…Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR…(A configuration of 2 x 2 photodiodes is presented by Kadambala).].  
Regarding claim 11, Kadambala and Lansel teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein positions of the first sensing pixel and the second sensing pixel are determined by a correlation of a right image and a left image, wherein the right image comprises the first light detected by the photodiode at a side of the pair of photodiodes of the first sensing pixel, and the left image comprises the second light detected by the photodiode at an opposite side of the pair of photodiodes of the second sensing pixel [See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding The camera system 100, or a computing system therein, may determine a distance and direction of adjusting the position of the lens 100 to bring the image into focus based on one or more phase disparity values calculated as differences between data from two focus photodiodes that receive light from different directions, such as focus photodiodes 125A and 125B.  The direction of movement of the lens 110 may correspond to a direction in which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or whether the phase disparity is positive or negative.  The distance of movement of the lens 110 may correspond to a degree or amount to which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or the absolute value of the phase disparity…One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth… The mask 202A and mask 202B each limit how much light reaches and strikes the underlying focus pixel photodiode from a particular direction, and are disposed over two different focus pixel diodes in an opposite direction to produce a pair of left and right images.  For example, the mask 202A is disposed over a left side of a first focus pixel, leaving the right side of that first focus pixel to receive light entering from the right side (the right image).  The mask 202B is disposed over a right side of a second focus pixel, leaving the left side of that second focus pixel to receive light entering from the left side (the left image)…].  
Regarding claim 12, Kadambala and Lansel teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein photodiodes of the pair of photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the pair of photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is same as the second color [See Kadambala: at least Figs. 1A-2F  and par. 0061-0070 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue…].  
Regarding claim 13, Kadambala and Lansel teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein photodiodes of the pair of photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the pair of photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is different from the second color [See Kadambala: at least Figs. 1A-2F  and par. 0061-0070 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue…].  
Regarding claim 14, Kadambala and Lansel teach all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein photodiodes of the two-dimensional array of photodiodes having 2x2 photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the two-dimensional array of photodiodes having 2x2 photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is same as the second color [See Kadambala: at least Figs. 1A-2F, 3A  and par. 0061-0077 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue… Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR… …(A configuration of 2 x 2 photodiodes is presented by Kadambala)].  
Regarding claim 15, Kadambala and Lansel teach all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein photodiodes of the two-dimensional array of photodiodes having 2x2 photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the two-dimensional array of photodiodes having 2x2 photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is different from the second color[See Kadambala: at least Figs. 1A-2F, 3A  and par. 0061-0077 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue… Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR… …(A configuration of 2 x 2 photodiodes is presented by Kadambala)].  
Regarding claim 18, Kadambala and Lansel teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Lansel teaches or suggests wherein the mask is a cross shape mask [See Lansel: at least Figs. 6A-7 and par. 0044 regarding Additionally light masks can be used with depth sensing pixels.  In some embodiments these masks block light from the central region of the physical aperture--for example, the center of the large depth sensing micro-lens.  Such a light mask 630 is shown in FIGS. 6A & 6B, where a cross-shaped mask is centered on the large depth sensing micro-lens…].

10.	Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over KADAMBALA et al.(US 2021/0067703 A1)(hereinafter Kadambala) in view of Lansel(US 2015/0362698 A1)(hereinafter Lansel) in further view of PARK (US 2009/0096050 A1)(hereinafter Park).
Regarding claim 16, Kadambala and Lansel teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Kadambala and Lansel do not explicitly disclose wherein the mask is removable.  
	However, providing a mask that is removable or detachable from a lens in the image sensor was well known in the art at the time of the invention was filed as evident from Park[See at least Figs. 4-7,  par. 0038 and 0043 regarding In order to form the first micro-lens 81, a photoresist pattern 100 is formed on the first lens pattern 71, the photoresist pattern 100 having a size corresponding to that of the first color filter 51 and/or the third color filter 53.  The photoresist pattern 100 may have a size and a shape corresponding to the shape of the first color filter 51 and/or the third color filter 53 as shown in FIG. 7C.  Then, the area of the first lens pattern 71 exposed by photoresist pattern 100 is removed by using the photoresist pattern 100 as an etching mask… Referring to FIG. 5, a second seed pattern 90 is formed on the second color filter 52.  In order to form the second seed pattern 90, photoresist for a micro-lens is coated on the color filter array 50 through a spin-on process, thereby forming a photoresist film.  In this case, a protective mask 110 may be formed on the first micro-lens 81 to protect the surface of the first micro-lens 81.  For example, the photoresist pattern 100 may be used as the protective mask 110.  Thereafter, the protective mask 110 is removed.(Thus the mask is configured to be removable)].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala and Lansel with Park teachings to include “wherein the mask is removable” because this combination has the advantage of providing a removable or detachable mask to the image sensor [See Park: at least Figs. 4-7,  par. 0038 and 0043].
Regarding claim 17, Kadambala and Lansel teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Kadambala and Lansel do not explicitly disclose wherein the mask is a circular mask.  
However, providing a circular mask in the image sensor was well known in the art at the time of the invention was filed as evident from Park[See at least Figs. 4-7,  17,  par. 0035, 0038-0043, 0075 regarding In particular, a mask used to form the first seed pattern 61 may be a circular mask as shown in FIG. 7A.  Accordingly, the first seed pattern 61 may have the shape of a disk or circle having a uniform diameter…].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala and Lansel with Park teachings to include “wherein the mask is a circular mask” because this combination has the advantage of providing circular shape mask to the image sensor [See Park: at least Figs. 4-7, 17,  par. 0035, 0038-0043, 0075].

11.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KADAMBALA et al.(US 2021/0067703 A1)(hereinafter Kadambala) in view of Lansel(US 2015/0362698 A1)(hereinafter Lansel) in further view of Ando et al.(US 2019/0008388 A1)(hereinafter Ando).
Regarding claim 19, Kadambala and Lansel teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Kadambala and Lansel do not explicitly disclose wherein the mask is a liquid crystal switch blocking lights from the object passing central part of the imaging lens toward the image.  
However, implementing a liquid crystal switch to block and allow light passing through the lens of an imaging device was well known in the art at the time of the invention was filed as evident from Ando[See at least Figs. 30-31 and par. 0945 regarding These two-dimensional transmission image forming layers 452, 454 and 456 have a function of extracting light in a certain region only at the cross-sectional part of the detection light 16.  To extract the light in a certain region only, transmission or reflection at the certain region only may be used.  That is, although the example of FIG. 31 has the structure of extracting light passed through a locally opening part of a shutter (or light passed through a pinhole or a specific pattern region) only.  Alternatively, light in a certain region only may be extracted by using reflected light obtained from an optical reflective film, for example.  These two-dimensional transmission image forming layers 452, 454 and 456 may have a specific structure that is an optical device (light transmitting/reflecting device) or a mechanical structure (mask or pinhole) having a predetermined pattern, or an active shutter or switch, such as a liquid-crystal shutter.].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala and Lansel with Ando teachings to include “wherein the mask is a liquid crystal switch blocking lights from the object passing central part of the imaging lens toward the image” because this combination has the advantage of providing the implementation of a liquid crystal switch to block or allow light passing through the lens [See Ando: at least Figs. 30-31 and par. 0945].
Regarding claim 20, Kadambala, Lansel and Ando teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Ando teaches or suggests wherein the liquid crystal switch has an opaque part of one of circular shape and cross shape [See Ando at least Figs. 30-31 and par. 0945 regarding These two-dimensional transmission image forming layers 452, 454 and 456 have a function of extracting light in a certain region only at the cross-sectional part of the detection light 16.  To extract the light in a certain region only, transmission or reflection at the certain region only may be used.  That is, although the example of FIG. 31 has the structure of extracting light passed through a locally opening part of a shutter (or light passed through a pinhole or a specific pattern region) only.  Alternatively, light in a certain region only may be extracted by using reflected light obtained from an optical reflective film, for example.  These two-dimensional transmission image forming layers 452, 454 and 456 may have a specific structure that is an optical device (light transmitting/reflecting device) or a mechanical structure (mask or pinhole) having a predetermined pattern, or an active shutter or switch, such as a liquid-crystal shutter…].
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482       


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482